Citation Nr: 1720184	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-20 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin, that denied the above claim.  The Veteran timely filed a notice of disagreement and perfected a substantive appeal.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

The preponderance of the evidence has not shown that right ear hearing loss is manifested as a result of the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in July 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 


Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for select chronic diseases, such as certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For the purposes of applying the laws administered by VA, impaired hearing will be 
 considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385 (2016).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. §  3.385 and by submitting evidence that his current disability is related to his active service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley, at 157.  The Court further opined that 38 C.F.R. §  3.385 operates only to establish when hearing loss can be service connected.  Regardless of when the criteria of 38 C.F.R. § 3.385  are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Id., at 159.

The Veteran asserts that he has right ear hearing loss as a result of his period of active service.  He contends that during active service, he was a Mandarin Chinese voice intercept operator while stationed on Okinawa.  He described that he had been  tasked with monitoring radio transmissions from the People's Republic of China, and that he and his fellow operators only wore a headset covering the right ear.  The left ear was left uncovered so he could communicate as needed with those around him.  He described his duties as consisting of searching through selected frequency ranges looking for a targeted transmission.  While searching, there would be much dead air with intermittent bursts of loud transmissions or static suddenly occurring.  He suggests that these were particularly damaging because he had to leave the volume control on high to ensure that he could hear weaker transmissions.  He contends that this experience resulted in hearing loss that more severely affected his right ear than the left.  He has also contended that, despite the findings of his March 1965 entrance and February 1969 separation reports of medical examination, he never underwent an hearing examination either at entrance or at separation.  

A review of the Veteran's service treatment records reveals that the March 1965 enlistment examination report shows that clinical evaluation of the ears was normal. Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

In the associated March 1965 report of medical history, the Veteran indicated that he had never had any ear trouble.

The Veteran's February 1969 separation report of medical examination shows that clinical evaluation of the ears was normal.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

In the associated February 1969 report of medical history, the Veteran indicated that he had never had any ear trouble nor hearing loss.

Following service, a hearing conservation record from Uniroyal Tire Company dated in May 1986 shows the results of audiological evaluations dated from November 1976.  The Veteran indicated that he had his hearing tested as shown on the examination report and also in the military.  Audiological evaluation in November 1976 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
25
LEFT
5
0
10
15
10

The Veteran also indicated that he had never been exposed to gunfire and that he began working at a noisy job at Uniroyal in 1982.

A VA audio examination report dated in November 2010 shows that the Veteran reported experiencing difficulty hearing in his right ear.  He described that in noisy listening situations, he could not understand the speech of someone to his right side.  He reported a history of serving as a voice intercept process specialist and interpreter in service from 1965 to 1969, and that he was required to wear headphones listening to radio stations with Chinese messaging.  He described that his right ear was regularly exposed to sudden loud bursts of radio static and noise.  He added that he had no history of occupational or recreational noise exposure.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
55
55
LEFT
20
20
25
45
45

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The diagnosis was sloping, normal to moderate sensorineural hearing loss of the right ear.  The examiner opined that given normal hearing bilateral on discharge audiogram and no evidence of significant shift in thresholds from induction to discharge, hearing impairment was less likely as not caused by or a result of military noise exposure.

A VA examination report dated in February 2014 shows that audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
60
55
LEFT
20
25
45
55
50

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The diagnosis was sensorineural hearing loss of the right ear.  The examiner opined that the Veteran's right ear hearing loss was less likely as not caused by or a result of an even in service.  The examiner explained that induction and discharge examination reports both showed normal hearing bilaterally.  The examiner converted both examination findings to current American National Standards Institute (ANSI) standards, and that the tracing from the Rudmose audiogram was also available for review supporting that a hearing evaluation was in fact completed.  The National Institute for Occupational Safety and Health (NIOSH) was said to have recommended that significant threshold shift was defined as a 15 dB hearing loss shift or more at any one frequency of 500 Hz to 4000 Hz.  There was not a significant shift in thresholds from induction to discharge.  Thresholds at the time of discharge were in fact better than those at the time of induction following the American Standards Association (ASA) to International Standards Organization (ISO)/ANSI conversion.  

The examiner further explained that current science indicated that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely (Institute of Medicine)."  The examiner added that "the evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure (Institute of Medicine)."  As a result, given normal hearing at discharge and no significant shift in thresholds from induction to discharge, hearing impairment was less likely as not caused by or aggravated by military noise exposure.  The Veteran provided hearing test results which were completed at Uniroyal Tire Company from 1976 through 1991.  The earliest hearing test was still seven years post discharge and did not provide any support for hearing loss incurred while in the service as both aging and recreational and occupational noise exposure could cause progression of hearing following discharge from service.

The medical evidence of record confirms that the Veteran currently manifests right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  As such, the first element required for service connection for the asserted disability has been met.

With regard to the evidence of in-service occurrence or aggravation of a disease or injury, the Veteran has reported experiencing acoustic trauma in conjunction with his service as a voice intercept operator.  He is competent to describe noise exposure sustained during service, and his statements to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the separation examination report showed hearing within normal limits.  When audiometric test results at separation do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, 5 Vet. App. at 160.

Even having established that the Veteran sustained acoustic trauma in service, acoustic trauma and noise exposure sustained in service are not, in and of themselves, disabilities subject to service connection under VA regulations.  There must still be medical evidence, or in certain circumstances, lay evidence, of a nexus between the in-service injury or disease and the current disability.

In this regard, the Board finds probative the February 2014 VA medical opinion that concluded that it was less likely that the Veteran's right ear hearing loss was the result of his period of active service.  This opinion is considered probative as it was a definitive explanation of the case, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut this opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran is competent to indicate that he has had continuous hearing problems since service.  However, the Veteran himself denied having or having had hearing loss at his February 1969 separation examination.  Moreover, while he has asserted that he did not have a hearing examination at separation, in his May 1986 hearing conservation record from Uniroyal Tire Company he specifically indicated that his hearing had been tested in the military.  As such, as audiometric testing at that time did not reveal defective hearing for VA compensation purposes, the Board cannot find claims of hearing loss in service that continued thereafter to be credible.  

The Veteran has expressed his belief that his current right ear hearing loss is related to noise exposure in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that acoustic trauma may lead to auditory difficulty is commonly known and, therefore, the Veteran's assertion that his hearing loss is related to acoustic trauma in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The audiologist provided a medical opinion supported by medical rationale which is consistent with and supported by the evidence of record.  Thus, the February 2014 opinion is afforded significant probative weight.

Overall, the evidence is not in relative equipoise, as there is evidence of normal hearing acuity at separation from service, and a several year gap between the Veteran's discharge from service and indications of right ear hearing loss.  The most probative evidence of record addressing the etiology and onset of the Veteran's hearing loss weighs against the claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.


ORDER

Service connection for hearing loss of the right ear is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


